Citation Nr: 1720331	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-49 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the lumbar spine. 

2.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the left hip.

3.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the right hip.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1973 to October 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The matter was previously remanded in an October 2016 Board decision for further development.  The requested developments were completed, and the case has been returned to the Board for further appellate action. 



FINDINGS OF FACT

1.  For the entire appellate period, the Veteran does not have forward flexion of his thoracolumbar spine limited to 60 degrees or less, or a combined range of motion of his thoracolumbar spine to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contours such as scoliosis, reversed lordosis, or abnormal kyphosis; nor does he have incapacitating episodes of intervertebral disc syndrome (requiring physician prescribed bedrest and treatment) having a total duration of at least 2 weeks during the past 12 months.

2.  For the entire appellate period, the Veteran's osteoarthritis of the left hip were manifested by flexion to 90 degrees and extension to 25 degrees, at worst, with no objective evidence of ankylosis, impairment of the thigh, flail joint of the hip, or impairment of the femur; limitation of adduction where the Veteran cannot cross legs or limitation of rotation where the Veteran cannot toe out more than 15 degrees is not shown.

3.  For the entire appellate period, the Veteran's osteoarthritis of the right hip were manifested by flexion to 100 degrees and extension to 20 degrees, at worst, with no objective evidence of ankylosis, impairment of the thigh, flail joint of the hip, or impairment of the femur; limitation of adduction where the Veteran cannot cross legs or limitation of rotation where the Veteran cannot toe out more than 15 degrees is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for osteoarthritis of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5010-5242 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for osteoarthritis of the left hip are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code (DC) 5010-5252 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent for osteoarthritis of the right hip are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code (DC) 5010-5252 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

Here, service connection has been granted and initial disability ratings and effective dates have been assigned.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has obtained service treatment records, records of post-service treatment records, and the Veteran was also afforded VA examinations for osteoarthritis of the lumbar spine, left hip, and right hip.  The VA examination reports are adequate for the purposes of adjudication, as they include all necessary testing, indicate a full examination of the Veteran and review of his claims file, and provide information adequate to evaluate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Back Disability

The Veteran appeals for an initial rating greater than 10 percent for his lumbar spine osteoarthritis, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  

Diagnostic Code 5003 allows for the assignment of a 20 percent disability rating only where there is x-ray evidence of arthritis of two or more major joints or two or more minor joint groups.  The lumbar spine may only be rated as one major joint and as such is not applicable herein.

A 10 percent rating is warranted under the Formula for Rating Intervertebral Disc Syndrome Based Upon Incapacitating Episodes when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 month, and a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Note (1) to the formula indicates that an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Factual Background

Private treatment records in March 2008 and May 2008 noted the Veteran's chronic lower back pain due to extreme degenerative disc disease of the lumbar spine.  The records noted there was no weakness or paresthesias in the extremities.  

A December 2009 VA treatment record noted the Veteran was seen in the emergency department for low back pain.  For treatment, the Veteran was prescribed Naproxen and Flexeril.  The Veteran's condition was considered satisfactory upon discharge.  

In a December 2009 VA examination, the Veteran reported he had limitation in walking because of his spine condition and that on average, he could walk one mile but that it took 55 minutes to do so.  The Veteran denied experiencing falls due to the spine condition.  The Veteran reported symptoms of his spinal condition included stiffness, spasms, and decreased motion.  The Veteran denied experiencing fatigue, paresthesia, and numbness.  He stated he had weakness.  The Veteran reported he had no bowel or bladder problems.  He denied experiencing erectile dysfunction.  The Veteran reported his moderate, localized, and spontaneous pain was located on his lower back.  The Veteran reported the pain occurred constantly and was relieved by rest and by Motrin, Naproxen, Tramadol, and Flexeril and that at the time of pain, he could function without medication.  The Veteran indicated the pain could be exacerbated by physical activity.  During flare-ups, the Veteran experienced neither functional impairment nor any limitation of motion of the joint.  The Veteran indicated he was not receiving any treatment for his back condition and that he never was hospitalized nor had any surgery.  The Veteran also reported that in the past 12 months, his condition had not resulted in any incapacitation and that the bone condition had never been infected.  The Veteran reported overall functional impairments included difficulty in standing, bending, and lifting due to the pain.  

On examination, the examiner noted the Veteran's posture was normal, walked with a normal gait and was steady, and in regards to a tandem gain, the Veteran's walk was normal.  The Veteran did not require any assistive device for ambulation.  The examiner noted that there was no evidence of radiating pain on movement, muscle spasm was absent, no tenderness was noted, there was no guarding of movement, muscle tone was normal, and musculature was normal.  The examiner noted that the examination did not reveal any weakness, there was negative straight leg raising on the right and left, Lasegue's sign was negative, there was no atrophy present in the limbs, and there was no ankylosis of the thoracolumbar spine.  The Veteran demonstrated flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  The Veteran was able to perform repetitive use testing to 90 degrees of forward flexion, 30 degrees extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left lateral rotation, with no additional limitation of motion.  The examiner noted the Veteran's joint function of the spine was not additionally limited by pain, fatigue weakness, lack of endurance, or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry appearance.  There was symmetry of spinal motion with normal curves of the spine.  

On neurological examination of the lumbar spine, there were no sensory deficits from Ll to L5, no sensory deficits of S1.  There was no lumbosacral motor weakness.  The lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were no signs of Lumbar Intervertebral Disc Syndrome with chronic and permanent nerve root involvement and there were no non-organic physical signs.  X-ray reports showed early osteoarthritic change of the lumbosacral spine at L3 to L4 level.  The examiner diagnosed osteoarthritis of the lumbar spine that included subjective factors of stiffness, spasms, decreased motion, weakness, and pain in lower back.  The examiner found that there were no limitations on the Veteran usual occupation and daily activity resulting from Veteran's back condition. 

An April 2010 private treatment record noted the Veteran continued to have myalgia in the arms and legs and weakness but no claudication.  The Veteran was able to walk on a treadmill for two to three miles.  The Veteran complained of right paralumbar pain at night when lying down but there was no radiation in the leg or buttock.  The record noted there was a history of lumbar spine degenerative joint disease (DJD) and degenerative disc disease (DDD) per a 2004 MRI.  The Veteran's gait showed mild unsteadiness.  There was no tenderness over the spine and positive right paralumbar tenderness.  The provider diagnosed persistent myalgia in the arms and legs and lower back pain with history of DJD and DDD of the lumbar spine without claudication.  

A May 2010 private treatment record noted results from a MRI when compared to an April 2004 MRI x-ray showed there was facet joint degenerative changes present at multiple levels, disc desiccation had progressed mildly since the prior examination, there was no canal stenosis, narrowing of the right L2 to L3 neural foramen and mild impingement upon the right L2 nerve root had increased slightly in degree from before, bilateral L3 to L4 neural foraminal narrowing without definite nerve root impingement, perhaps slightly lesser in degree than before, and tiny annular tear in the L4 to L5 disc, which was new since the prior 2004 examination. 

In a January 2011 VA examination, the Veteran reported he had limitation in walking because of his spine condition and that on average, he could walk one and a half miles but that it took 70 minutes to do so.  The Veteran denied experiencing falls due to the spine condition.  The Veteran reported symptoms of his spinal condition included stiffness, spasms, decreased motion, and numbness.  The Veteran denied experiencing fatigue and paresthesia.  He stated he had weakness of the spine, leg, and foot.  The Veteran reported he had no bowel or bladder problems.  He denied experiencing erectile dysfunction.  The Veteran reported the moderate pain in his lower back occurred 16 times per day and lasted for an hour each time.  The pain traveled to his legs.  The Veteran indicated the pain could be exacerbated by physical activity and was relieved by Tylenol, Naproxen, and Tramadol and that at the time of pain, he could function without medication.  During flare-ups, the Veteran experienced neither functional impairment nor any limitation of motion of the joint.  The Veteran indicated he was not receiving any treatment for his back condition and that he had never been hospitalized nor had any surgery.  The Veteran also reported that in the past 12 months, his condition had not resulted in any incapacitation and that the bone condition had never been infected.  The Veteran reported he did not experience any overall functional impairment due to the condition.  

On examination, the examiner noted the Veteran's posture was normal, walked with a normal gait and was steady, and in regards to a tandem gain, the Veteran's walk was normal.  The Veteran required a cane for ambulation.  The examiner noted that there was no evidence of radiating pain on movement and muscle spasm was absent.  The examiner noted there was tenderness "described as lumbar" and that the spinal contour was not preserved due to tenderness.  There was no guarding of movement, muscle tone was normal, and musculature was normal.  The examiner noted that the examination did not reveal any weakness, there was negative straight leg raising on the right and left, Lasegue's sign was negative, there was no atrophy present in the limbs, and there was no ankylosis of the thoracolumbar spine.  The Veteran demonstrated flexion to 90 degrees with pain at 66 degrees, extension to 30 degrees, right lateral flexion to 30 degrees with pain at 28 degrees, left lateral flexion to 30 degrees with pain at 27 degrees, and right rotation to 30 degrees with pain at 29 degrees, and left rotation to 30 degrees with pain at 24 degrees.  The Veteran was able to perform repetitive use testing to 90 degrees of forward flexion, 30 degrees extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left lateral rotation, with no additional limitation of motion.  The examiner noted the Veteran's joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry appearance.  There was symmetry of spinal motion with normal curves of the spine.  

On neurological examination of the lumbar spine, there were no sensory deficits from Ll to L5 and no sensory deficits of S1.  There was no lumbosacral motor weakness.  The lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were no signs of Lumbar Intervertebral Disc Syndrome with chronic and permanent nerve root involvement and there were no non-organic physical signs.  The examiner diagnosed osteoarthritis of the lumbar spine that included subjective factors of stiffness, spasms, decreased motion, numbness, weakness, and pain in lower back.  The examiner found that there were partial limitations on the Veteran's physical activities of employment and of physical activities of daily living resulting from Veteran's back condition. 

A May 2011 VA treatment record noted the Veteran was seen in the emergency department for back pain, lumbago.  The record noted there was no weakness of legs, no paresthesia, no incontinence and that the Veteran followed with a primary care physician but went to the VA on that day since his job at the post office was closer to the VA facility.  Treatment included a shot to help with the inflammation in the back and prescriptions for muscle relaxer and pain medication.  The record noted the Veteran was discharged home.  

An August 2015 VA treatment record noted a 2009 lower spine x-ray report that showed multilevel minimal DDD and lower lumbar facet arthropathy.

An April 2016 VA treatment record noted a prior medical history that included chronic back pain, sciatica pain.  

In a November 2016 VA examination, the Veteran described his flare-ups as inability to sleep because he tossed and turned and could hear his back pop.  The Veteran also reported that his functional loss or impairment included an inability to lift a lot and inability to bend all the way down.  

On examination the Veteran demonstrated flexion to 70 degrees with pain, extension to 20 degrees with pain, right and left lateral flexion to 20 degrees with pain, and right and left rotation to 20 degrees with pain.  The examiner noted there was evidence of pain with weight bearing and there was objective evidence of localized tenderness or pain on palpation on the "low back mid."  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups since the Veteran was not experiencing a flare-up and had not repeatedly used the joint beyond performing DeLuca criteria repetitions for the examination at the time of examination.  There was no guarding of movement, muscle strength was normal, and reflex and sensory examination was normal.  The examiner noted there was negative straight leg raising on the right and left, Lasegue's sign was negative, there was no muscle atrophy, there was no radicular pain or any other signs or symptoms due to radiculopathy, and there was no ankylosis of the thoracolumbar spine.  The examiner noted there were no other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  The Veteran did not have intervertebral disc syndrome (IVDS) of the spine.  The Veteran reported he occasionally used a cane during severe flare-ups.  Imaging studies documented arthritis of the thoracolumbar spine.  The examiner noted the Veteran's reports that he retired from the post office and that he could not go back to work because of his back.  The Veteran indicated he could not lift more than 50 pounds and could not frequently bend and twist.  The Veteran reported he was able to handle sedentary work.  

Regarding Correia, the examiner found that all the listed range of motion testing was conducted to the extent practicable in the involving joint disabilities and that this included doing active, passive, weight bearing and non-weight bearing range of motions.  The examiner noted the results of the testing were the same as above findings and the values for the additional range of motion are the same numbers as the values written above.  The examiner noted that it would be medically contraindicated to perform weight bearing and passive range of motion to the fullest extent because that could cause harm to the Veteran, and thus he did the best to get an accurate measurement without causing harm.

Analysis

The Board finds that the preponderance of evidence is against the Veteran's claim for an increased rating for the Veteran's service-connected osteoarthritis of the lumbar spine, as at no time during this period on appeal has the Veteran's range of motion of the thoracolumbar spine manifested to a degree that would warrant a rating in excess of 10 percent.  The medical evidence of record shows that the Veteran has not exhibited a forward flexion of the thoracolumbar spine of 60 degrees or less or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  During this period, the Veteran exhibited forward flexion results at worst of 70 degrees with the lowest combined range of motion of the thoracolumbar spine of 170 degrees as reported on the November 2016 VA examination report.  Additionally, muscles spasms or guarding severe enough to result in abnormal gait or spinal contour was not diagnosed.  Therefore, the Board finds that the Veteran's current limitations of his lumbar spine more nearly approximates the 10 percent rating he is currently assigned.  The Board has also considered pain on motion, but that pain is not shown to have further limited the range of flexion to 60 degrees or less, or the overall range of motion to 120 degrees or less.  

With regard to neurological conditions, the Board notes that the Veteran complained of back pain that traveled to his legs in the January 2011 VA examination.  However, the January 2011 VA examiner noted specifically that on neurological examination of the lumbar spine, there was no sensory deficits from Ll to L5 and no sensory deficits of S1, there was no lumbosacral motor weakness, and that the lower extremities showed no signs of pathologic reflexes.  The Veteran also specifically reported that he experienced no paresthesia during the January 2011 VA examination.  The Board also acknowledges an April 2016 VA treatment record that noted a prior medical history of chronic back pain, sciatica pain.  However, the April 2016 record noted after evaluation that there were no focal neurological abnormalities.  Additionally, the November 2016 VA examinations noted there was no radicular pain or any other signs or symptoms due to radiculopathy.  As such, there was no specific diagnosis assigned during the period of appeal of neuropathy or radiculopathy caused by the Veteran's lumbar spine condition.  Instead, to the contrary, the December 2009 and January 2011 VA examinations noted there was no evidence of radiating pain on movement and as noted above, the November 2016 VA examinations noted there was no radicular pain or any other signs or symptoms due to radiculopathy.  The Board notes that no other neurological abnormalities have been noted, such as bowel or bladder impairments or erectile dysfunction.  In sum, the Board finds that the findings within the VA examination reports outweigh the Veteran's report of back pain in legs and the vague reference of a prior medical history of sciatica, and separate ratings related to these conditions are not warranted.  

Additionally, the Board notes that there is no evidence to show any physician prescribed incapacitating episodes of at least two weeks during the past 12 months at any point during the Veteran's appeal.  

The Board finds that the VA examination reports to be the most probative evidence of record as each report contained detailed diagnostic testing of the Veteran's lumbar range of motion and thorough rationales concerning the Veteran disability.  Therefore, the Board finds that a rating in excess of 10 percent for the Veteran's osteoarthritis of the lumbar spine is not warranted.   

Right and Left Hip Disabilities

The Veteran appeals for ratings greater than 10 percent for osteoarthritis of his right and osteoarthritis of his left hip, which are both rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5252.  

As a preliminary matter, the Board notes that the Veteran has never manifested ankylosis of either hip and X-rays taken throughout the claims period have not demonstrated a flail joint or impairment of the femur (to include fractures or malunion).  The December 2009, January 2011, and November 2016 VA examiners specifically found that ankylosis was not present in the Veteran's hips and the evidence of record has not the Veteran has a flail joint or impairment of the femur on the right and left hips.  Additionally, the November 2016 examiner specifically found there was no malunion or nonunion of femur, flail hip joint or leg length discrepancy.  As such, the Board finds that Diagnostic Codes 5250, 5254, and 5255 are not for application in this case.  Instead, the Board must determine whether increased ratings are warranted for the Veteran's hip disabilities under Diagnostic Codes 5251-5253 pertaining to limitation of motion and impairment of the thigh.  The Board notes that during the pendency of the appeal, a March 2017 rating decision granted noncompensable ratings for limitation of extension in the left and right hips, effective November 30, 2016, and noncompensable ratings for limitation of abduction in the left and right hips, effective November 30, 2016.  As these ratings do not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

Normal ranges of motion of the hip are for hip flexion from 0 degrees to 125 degrees and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of motion of the hip or thigh may be rated under Diagnostic Code 5250 (ankylosis of the hip), Diagnostic Code 5251 (limitation of extension), 5252 (limitation of flexion), or Diagnostic Code 5253 (impairment of the thigh). 

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  Id.

Under Diagnostic Code 5253, impairment of the thigh may be rated based on limitation of abduction, limitation of adduction, or limitation of rotation.  A 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs.  A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees.  Id.

Factual Background

A January 2008 VA treatment record noted an assessment of hip pain.  

In a January 2009 VA treatment record, the Veteran reported right sided hip pain when lying straight on his back.  

A December 2009 VA treatment record noted the Veteran had been admitted to the emergency department and had complained of sharp and aching constant right hip pain for two days.  

In a December 2009 VA examination, the Veteran reported that in his left hip, he experienced symptoms of weakness, stiffness, swelling, giving way, locking, tenderness, and pain.  He indicated that he did not experience heat, redness, lack of endurance, fatigability, deformity, drainage, effusion, subluxation, and dislocation in the left hip.  The Veteran reported that in his right hip, he experienced symptoms of weakness, stiffness, swelling, and pain.  He indicated that he did not experience heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation in the right hip.  The Veteran reported that he experienced flare-ups in both hips as often as one time per day that lasted for 24 hours each time and that on a scale of 1 to 10, his severity level was at a 10.  The Veteran reported the flare-ups occurred spontaneously and was alleviated by Naproxen, Tramadol, and Motrin.  During flare-ups, the Veteran reported that he experienced neither functional impairment nor any limitation of motion of the joints.  He reported difficulty with standing and walking.  He described pain when bending or lifting.  The examiner noted the Veteran was not receiving any treatment for his bilateral hip condition and that the Veteran reported he was never hospitalized nor had any surgery for his hips.  The Veteran stated his right and left hips in the past 12 months had not resulted in any incapacitation.  The examiner noted the Veteran had not had any joint replacement.  The Veteran reported his overall functional impairments included not being able to perform his job duties, since the duties included a lot of standing and bending into boxes, and that he had difficulty moving and lifting parcels due to the pain.  

On examination, the examiner noted the Veteran's posture was normal, walked with a normal gait and was steady, and in regards to a tandem gain, the Veteran's walk was normal.  The Veteran did not require any assistive device for ambulation.  The examiner noted that the right and left hips showed no signs of instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The examiner also found there was no ankylosis.  The Veteran's right and left hips had full range of motion.  After repetitive use testing, his range of motion was not additionally limited.  The joint function of the right and left hips was not additionally limited by pain, fatigue weakness, lack of endurance, or incoordination after repetitive use.  X-ray reports showed early osteoarthritic change in the right and left hips.  After examination, the examiner diagnosed osteoarthritis of the left hip with subjective factors of weakness, stiffness, swelling, pain, giving way, locking, and tenderness.  The examiner also diagnosed osteoarthritis of the right hip with subjective factors of weakness, stiffness, swelling, and pain.

In a January 2011 VA examination, the Veteran reported that in his left and right hips, he experienced symptoms of weakness, stiffness, swelling, giving way, lack of endurance, tenderness, pain, and dislocation.  He indicated that he did not experience swelling, heat, redness, locking, fatigability, deformity, drainage, effusion, and subluxation.  The Veteran reported that he experienced flare-ups in both hips as often as one time per day that lasted for 24 hours each time and that on a scale of 1 to 10, his severity level was at an 8.  The Veteran reported the flare-ups were precipitated by physical activity and was alleviated by rest and by Tylenol, Tramadol, and Naproxen.  During flare-ups, the Veteran reported that he experienced neither functional impairment nor any limitation of motion of the joints.  He reported difficulty with standing and walking and loss of balance.  The examiner noted the Veteran was not receiving any treatment for his condition and that the Veteran reported he was never hospitalized nor had any surgery for his hips.  The Veteran stated his hips in the past 12 months had not resulted in any incapacitation.  The examiner noted the Veteran had not had any joint replacement.  The Veteran reported his overall functional impairments included not being able to bend a lot.  

On examination, the examiner noted the Veteran's posture was normal, walked with a normal gait and was steady, and in regards to a tandem gain, the Veteran's walk was normal.  The Veteran required a cane for ambulation.  The examiner noted that the right and left hips showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The examiner also found there was no ankylosis.  The Veteran's right and left hips had full range of motion.  After repetitive use testing, his range of motion was not additionally limited.  The joint function of the right and left hips were not additionally limited by pain, fatigue weakness, lack of endurance, or incoordination after repetitive use.  After examination, the examiner indicated there was no change in diagnosis in the right and left hips.  The examiner diagnosed osteoarthritis of the left and right hips with subjective factors of weakness, stiffness, swelling, pain, giving way, lack of endurance, dislocation, and tenderness.  

A May 2011 VA treatment record noted the Veteran had been admitted to the emergency department and had complained of right hip pain, which the record noted was a chronic problem.  

An April 2015 VA treatment record noted x-ray reports demonstrated joint space narrowing, acetabular and sub-capital osteophyte formation in the bilateral hips.  The record noted the images were suboptimally penetrated and that there was no acute fracture.  The record noted an impression of osteoarthritis.  

An August 2015 VA treatment record noted x-ray reports revealed degenerative changes in the bilateral hips.  

An October 2015 VA treatment record noted in a follow-up of a left total knee arthroplasty, that the Veteran complained of some hip pain following the surgery.  

In a November 2016 VA examination, the Veteran reported that he experienced flare-ups of his hips.  He reported the symptoms were the same as his back, except the location was in the hip.  Specifically, the symptoms included inability to sleep because he tossed and turned and that he could hear his hips pop.  The Veteran described his functional loss or impairment as his inability to play basketball anymore.  

On examination of the right hip, the Veteran's right hip flexion was limited to 100 degrees.  His right hip extension was limited to 20 degrees.  His right hip abduction was limited to 30 degrees.  His right hip adduction was limited to 20 degrees.  His adduction was not limited such that the Veteran could not cross his legs.  Rotation of the right hip was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no pain on examination.  There was no evidence of pain with weight bearing and there was no objective evidence of localized tenderness or pain on palpitation.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups since the Veteran was not experiencing a flare-up and had not repeatedly used the joint beyond performing DeLuca criteria repetitions for the examination at the time of examination.  

On examination of the left hip, the Veteran's left hip flexion was limited to 90 degrees.  His left hip extension was limited to 25 degrees.  His left hip abduction was limited to 35 degrees.  His left hip adduction was limited to 22 degrees.  His adduction was not limited such that the Veteran could not cross his legs.  Rotation of the left hip was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no pain on examination.  There was no evidence of pain with weight bearing and there was no objective evidence of localized tenderness or pain on palpitation.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups since the Veteran was not experiencing a flare-up and had not repeatedly used the joint beyond performing DeLuca criteria repetitions for the examination at the time of examination.  

In both the right and left hips, the examiner noted there was no reduction in muscle strength, there was no muscle atrophy, there was no ankylosis, and there was no malunion or nonunion of femur, flail hip, or leg length discrepancy.  The examiner noted the Veteran's occasional use of cane for his hip pain.  Imaging studies of the hip showed degenerative or traumatic arthritis in both the right and left hip.  The examiner noted the Veteran's reports that he retired from the post office and that he could not go back to work because of his back.  The Veteran indicated that functional impairment of his hips included inability to stand for prolonged periods of time.  The Veteran reported that he could walk about a mile before needing to sit.  The Veteran reported he was able to handle sedentary work.  

Regarding Correia, the examiner found that all the listed range of motion testing was conducted to the extent practicable in the involving joint disabilities and that this included doing active, passive, weight bearing and non-weight bearing range of motions.  The examiner noted the results of the testing were the same as the above findings and the values for the additional range of motion were the same numbers as the values written above.  The examiner noted that it would be medically contraindicated to perform weight bearing and passive range of motion to the fullest extent because that could cause harm to the Veteran, and thus he did the best to get an accurate measurement without causing harm.

Analysis

The Veteran's bilateral hip disabilities are characterized by pain and a noncompensable degree of limitation of flexion; specifically limitation at worst, which was shown in the November 2016 VA examination, was to 100 degrees for the right hip and to 90 degrees for the left hip.  Limitation of abduction at worst, also in the November 2016 VA examination, was to 30 degrees in the right hip and 35 degrees in the left hip.  Prior VA examinations in December 2009 and January 2011 showed normal range of motion in both of his hips.  As such, the current 10 percent rating under DC 5010-5252 is appropriate.  The Board acknowledges that the Veteran currently has noncompensable ratings for limitation of abduction in the left and right hips.  Nevertheless, a higher rating is not warranted unless either hip disability results in limitation of flexion to 30 degrees or the inability to abduct beyond 10 degrees.  See 38 C.F.R. § 4.71a, DC 5252, 5253.  Furthermore, in the November 2016 VA examination, range of motion testing show extension measures well above those that would qualify for a rating in excess of 10 percent under Diagnostic Codes 5251.  The Board also acknowledges that the Veteran currently has noncompensable ratings for limitation of extension in the left and right hips.  Nevertheless, the Veteran's range of motion still show extension measures, at worst to 20 degrees in the right hip and at worst to 25 degrees in the left hip, well above those that would qualify for a rating of 10 percent under Diagnostic Codes 5251.  Furthermore, there was no limitation of adduction in either thigh to the extent that would be necessary for a 20 percent rating under Diagnostic Code 5253.  As for functional loss, the December 2009, January 2011, and November 2016 VA examiners did not indicate that the Veteran experienced pain on movement during range of motion testing and noted there was no additional functional loss on repetitive use.  The Board has considered the Veteran's reports of pain during the period on appeal, to include difficulty walking and standing for prolonged period of time.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In the instant case, the most probative evidence of record demonstrates that it does not.  Therefore, the Veteran is not entitled to disability ratings in excess of 10 percent for right and left hip disabilities.

In summary, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for either the left or right hip osteoarthritis.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's lumbar spine, right hip, and left hip disabilities are manifested by symptoms such as painful, limited motion.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Finally, the record does not show that these disabilities have rendered the Veteran unemployable.  Although the record indicates that he retired from his position at the post office due to his back and hip conditions, he specifically noted he was able to conduct sedentary work.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the lumbar spine is denied.

Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the left hip is denied.

Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the right hip is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


